Exhibit 99.2 MERGE HEALTHCARE INCORPORATED Transcript Novmeber 2, 2011 8:30 a.m. ET Cautionary Notice Regarding Forward-Looking Statements This transcript contains “forward-looking statements,” including statements which are related to future, not past, events. Forward-looking statements usually describe expected future business and financial outlook or performance, and often contain words such as “will,” “believes,” “intends,” “anticipates,” “expects,” “plans,” “seeks,” “see” and similar expressions. Forward-looking statements, by their nature, address matters that are, to varying degrees, uncertain and subject to various known and unknown risks. For Merge, particular uncertainties and risks that could cause actual results to differ materially from post-merger forward-looking statements include, among other issues: the successful integration of companies we acquire; achieving certain post-acquisition synergies; the market acceptance of implemented product solutions; market acceptance and performance of Merge’s products and services; the impact of competitive products and pricing; possible delays in the implementation of its managed services offering; the risks and effects of its recent changes in its executive and Board leadership, including the costs and expenses related to severance payments made to departing officers; the risks and effects of its recent securities issues, including the issuance of certain senior secured notes; the past restatement of its financial statements and other actions that may be taken or required as a result of such restatement; its ability to generate sufficient cash from operations to meet future operating, financing and capital requirements, including repayment obligations with respect to its outstanding indebtedness; risks associated with its prior delays in filings with the SEC or its ability to continue to meet the listing requirements of The NASDAQ Global Select Market; the costs, risks and effects of various pending legal proceedings; and other risk factors detailed in its filings with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Merge does not undertake any obligation to update forward-looking statements or any of risks, uncertainties and other factors. Operator: Good morning. My name is Zetania and I will be your conference operator today. At this time, I would like to welcome everyone to the Merge Healthcare Third Quarter 2011 Earnings Conference call. All lines have been placed on mute to prevent any background noise. After the speakers’ remarks, there will be a question-and-answer session. [Operator Instructions] Thank you. I would now like to turn the call over to today’s host, Mr. Steve Brewer, Executive Vice President of Merge Healthcare. Sir, you may begin your conference. Steve Brewer: Thank you. Good morning and welcome to Merge Healthcare third quarter 2011 earnings call.Joining me on the call today are Jeff Surges, our Chief Executive Officer; and Justin Dearborn, our President and Chief Financial Officer. Before we get started, please consider that our comments today may contain forward-looking statements under the Private Securities Litigation Reform Act of 1995 and not historical facts. Our actual results may differ. Various critical factors that could affect our future results are set forth at our recent SEC filings and press releases. The Company undertakes no obligation to update or revise any forward-looking statements. In addition, we may refer today to non-GAAP financial measures. These measures are supplemental to our GAAP financial measures and should not be viewed as alternative to them. For greater information regarding these metrics, please see the related discussion in our earnings release. With that, I will turn the call over to Jeff Surges for an update on the business. Jeffrey A. Surges:Thanks, Steve and good morning everyone. Thank you all for joining the call. I’m pleased to start this call by announcing our results for the third quarter. In Q3, we delivered pro forma revenue totaling $60.6 million and adjusted EBITDA of 24%. Before we go into more details on our financials, I want to highlight a few areas that helped us achieve these results. This continues to be an exciting time for Merge Healthcare and our management team. As I approach my one-year anniversary as CEO here at Merge, I am proud of what we have achieved. The company has grown considerably this past year but we’re just getting started. I couldn’t be more excited about what the future holds for Merge. As I stated a year ago, my goal is to build a billion-dollar company and I’m confident we are on the right track. A number of achievements have led to our continued growth this past quarter. First is the continued expansion of our sales team and our overall employee growth. Second is the adoption rate at which our clients are embracing our iConnect and Meaningful Use solution. Third is the combination of exciting and successful customer initiatives including Merge Live and two new strategic acquisitions, which I will discuss in a few moments. Before I proceed though, let me take a second to bring some of our newcomers on the call up to speed. Not only does Merge Healthcare have an exceptional suite of products and solutions but we have an extensive and growing customer base. The Merge client base consists of more than 1,500 hospitals, 6,000 clinics across the country, which on average has only one of our solutions. This last point is extremely important as they represent a barely tapped customer base that Merge can continue to sell into. That, along with the acceleration of Meaningful Use and iConnect sales represents a significant opportunity for the rest of this year into 2012 and beyond. As you will recall, in Q1, we began hiring a significant amount of sales and marketing talent. At that time we shared with you that our expectation is that it would take a few quarters to get this team up and running. I’m happy to report that our model is proving itself as we expected and our teams are hitting their stride this past quarter and we are making substantial contributions to our bottom line. In addition to strengthening our core sales team, we’re also enhancing our partner sales team. Our go-to-market requires a strong focus on our partners and sales derived from these partnerships and relationships. With that, I’m pleased to announce that the addition of Peter [ph] Urbane (4:16) an experienced sales veteran who is heading up and growing our partner sales team. Peter, who joined us most recently from IBM where he was Page 1 responsible for driving customer value among more than 100 of their largest healthcare and life sciences accounts in the Chicago healthcare ecosystem. His responsibilities included all of IBM’s products across hardware, software and services, the brand sold via all channels into and including these business partners. One example that highlights the traction we’ve achieved in our partner space was the announcement we made last month during our client conference of our partnership with Dell. We partnered with Dell as a preferred provider of our cloud-based computing services, storage and enterprise hardware products. Dell has also partnered with Merge to license our iConnect technology to be distributed within their overall healthcare platform. We expect Peter and his team to continue to expand and broaden our relationships with key strategic partners. Along with Peter, we’re excited to announce the addition of another healthcare veteran to the Merge family, Steven Tolle. Steven brings more than 20 years of healthcare industry experience. He has joined Merge as our Senior Vice president of Solutions Management. Prior to joining Merge, Steven served as Senior Vice President and General Manager of OptumInsight, formerly Ingenix, where he led their Physician Community Business Unit, which included revenue cycle electronic health record products. His previous roles included Vice President of Solutions Management responsible for the entire EHR portfolio at Allscripts as well as Director of Business Development at Pfizer Health Solutions. Steven’s broad healthcare experience will be a great value here at Merge. Now, I’d also like to update and share with you the areas of our critical success factors in image interoperability and enterprise-wide imaging. We are quickly seeing more and more providers realize how important it is to have a true enterprise imaging strategy within their organizations and the backbone of that strategy is a true vendor neutral archive such as Merge’s iConnect VNA. Being used at more than 300 sites, iConnect VNA is the most widely deployed vendor neutral archive in the healthcare industry. With iConnect VNA, our clients have centralized storage for all types of images and clinical data across their entire health system.
